A. M. Bach, J.
Defendant was charged with robbery not armed and found guilty. Defendant raises the objection that the proper foundation was not laid for the admission of a prior inconsistent statement made by defendant. This Court finds that a proper foundation was not laid and defendant was thereby prejudiced and it was not cured by a later admission of the entire document. People v Dozier, 22 Mich App 528, 531-532; 177 NW2d 694 (1970), People v Goree, 30 Mich App 490; 186 NW2d 872 (1971).
Reversed and new trial granted.
Quinn, P. J., concurred.